PARSONS, J.
The counsel of the plaintiffs in error has refered us to authorities to show that at common law interest upon a judgment subsequent to its rendition could not be levied by an execution. According to our statute of 1818, (Clay’s Dig. 284,) all judgments shall bear interest from their date, and this statute prescribes the rate. From that time, now more than thirty years, the practice, as is believed, has been univer-.sal in this State to collect the subsequent interest upon a judgment, as well as the amount expressly recovered under the execution. This having been the construction of the act for so long a time and the practice having been so universal, we do not feel at liberty now to disturb it. The act of 1829, (Clay’s Dig. 206, § 24,) makes it the duty of sheriffs to endorse upon all executions .the amount.of money they recieve, specifying how much debt, how much interest, &c. and to give the de*407fendant a receipt accordingly. And there is another act which makes it the duty of sheriffs who have recieved from sales of property under executions more than the principal, interest and costs, to pay the excess to the debtor. — Clay’s Dig. 204, § 12. The intention of the Legislature in respect of such cases is therefore clear. In this case the petition for a supersedeas was not sustained except for part of the sum in controversy ; for it was insisted that the judgment was entirely satisfied. The judgment in effect was against the petitioners, who are the plaintiffs in error, for the'residue. It was consequently right to give judgment against them for the costs of the proceeding.— Clay’s Dig. 316, § 20.
Let the judgment be affirmed.